Case 3:21-cv-00075-JAG-EWH Document 8 Filed 06/02/21 Page 1 of 1 PagelD# 73

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

CHARLES MARVIN GOODE,

Plaintiff,
Vv. Civil Action No. 3:21CV75

LYNDA FAULKNER, et al.,

Defendants.

MEMORANDUM OPINION
By Memorandum Order entered on April 20, 2021, the Court denied Plaintiff's request to
proceed in forma pauperis and directed Plaintiff to pay the $402.00 filing fee within fifteen (15)
days of the date of entry thereof. More than fifteen (15) days have elapsed since the entry of the
April 20, 2021 Memorandum Order and Plaintiff failed to pay the required fee. Accordingly, the
action will be DISMISSED WITHOUT PREJUDICE.

An appropriate Order will accompany this Memorandum Opinion.

 

 

 

 

Isf (ik /
John A. Gibney, wa Zz °
Date: 2 June 2021 United States District Jddge
Richmond, Virginia

 
